Citation Nr: 1300999	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a urinary tract infection.

5.  Entitlement to service connection for headaches.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  Thereafter, he had service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, entitlement to service connection for hypertension, entitlement to service connection for headaches, entitlement to service connection for residuals of a urinary tract infection, and entitlement to service connection for an acquired psychiatric disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for depression was denied by a March 2004 rating decision.  The Veteran did not appeal that rating decision, and it is final.

2.  Evidence associated with the claims file since the unappealed March 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's March 2004 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder. 

In a March 2004 rating decision, the RO denied service connection for depression because the evidence did not show that the Veteran's depression "occurred in [or] was caused by service."  The Veteran did not appeal the March 2004 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2012). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the March 2004 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In September 2009, the Veteran filed the present claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder.  In a December 2009 rating decision, the RO declined to reopen the Veteran's claim based on a finding that the evidence submitted was not new and material.  In January 2010, the Veteran filed a notice of disagreement.  In May 2010, the RO issued a statement of the case which denied reopening the Veteran's claim.  In June 2010, he perfected his appeal.  

Although, the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

Comparing the evidence received since the RO's March 2004 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for an acquired psychiatric disorder.  At the time of the March 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records, his claim form, and VA treatment records from March 2003 through August 2003.  The Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disorder or psychiatric symptoms.  In his July 2003 claim form, the Veteran reported that he had depression, which he was being treated for.  The VA treatment records note diagnoses of depression, but do not address the etiology of his depression.

Since the March 2004 rating decision, new evidence has been received, including additional VA treatment records and testimony before the Board.  The VA treatment records reflect diagnoses of additional psychiatric disabilities, including posttraumatic stress disorder (PTSD) and adjustment disorder.  During his July 2011 hearing before the Board, the Veteran testified that, during service, he suffered a psychiatric trauma from loading and unloading coffins while on special duty for one month.  He indicated that loading and unloading coffins overwhelmed and depressed him, and notes that he has flashbacks related to these activities.  The Veteran also contends that his psychiatric disorder is the result of his right knee disorder, which he believes is related to service.

The Veteran's lay statements and testimony are competent evidence as to inservice and post-service symptoms, including experiencing feeling depressed and overwhelmed after loading and unloading coffins during active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  In addition, for purposes of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed). 

The testimony provided by the Veteran is new evidence because the Veteran had not previously submitted statements or testimony describing any traumatic events during service or identifying any psychiatric symptoms during service and continuing thereafter at the time of the previous final rating decision.  In addition, the lay statements are material, as they raise a reasonable possibility of substantiating the Veteran's claim for service connection.

The Veteran's claim was denied in March 2004 because there was no evidence that the Veteran's depression was incurred in or caused by service.  The Veteran's lay statements suggest that he felt overwhelmed and depressed during service after loading and unloading coffins, and that he has had psychiatric symptoms continuously since service.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.



REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Initially, the Board notes that there are additional VA treatment records pertinent to the Veteran's claims which have not been associated with his claims file.  During a July 2011 hearing before the Board, the Veteran testified that he received treatment for all of his claimed disabilities at the VA Medical Center in Philadelphia, Pennsylvania.  While some of the Veteran's VA treatment records are in the claims file, the records are not complete.  For example, the Veteran testified that he underwent a total knee replacement of the right knee in approximately 2008 at the VA Medical Center, but those records are not in the file.  Additionaly, he noted that his physicians at the VA Medical Center diagnosed and treated left knee arthritis, headaches, urinary symptoms, hypertension, and psychiatric symptoms.  The claims file contains records from March 2003 to August 2003, from January 2004 to December 2004, and from August 2009 to July 2011.  Significantly, VA treatment records prior to March 2003, from August 2003 to January 2004, from December 2004 to August 2009, and on and after July 2011 are missing from the claims file.  As the Veteran testified that he received all treatment for his claimed disabilities at the VA Medical Center in Philadelphia, Pennsylvania, and because the record does not contain all of the Veteran's VA treatment records pertinent to his claims, the Veteran's claims must be remanded to obtain these records.

Additionally, the Board observes that the available service treatment records document findings of left knee symptomatology and high blood pressure after the Veteran's period of active duty service, and during his service with the U.S. Army National Guard.  However, review of the claims file does not show that the Veteran's service personnel records have been obtained to verify his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) to determine whether any of these findings occurred during a period of ACDUTRA or INACDUTRA.  Accordingly, a remand is required so that an attempt can be made to obtain any service records which would verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA.  38 C.F.R. § 3.159(c)(2).

Also, the Veteran should be provided with VA examinations addressing the etiology of his right and left knee disorders, his headaches, his hypertension and his psychiatric disorder.  VA's duty to assist may include providing a medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, the RO did not provide the Veteran with VA examinations and nexus opinions regarding his claims for service connection for right or left knee disorders, hypertension, headaches, or a psychiatric disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

During his July 2011 hearing before the Board, the Veteran testified that he injured his right and left knees during service, that went on sick call for high blood pressure during service, that he had headaches regularly during active duty service, and that he was exposed to psychological trauma as a result of loading and unloading coffins while on special duty during service.  He also testified that his symptoms with regard to these disabilities have continued on a regular basis since active duty service.  The Board finds that the Veteran's lay statements satisfy the "low" threshold, set forth in McLendon.  Accordingly, remand for VA examinations addressing the etiology of the Veteran's right and left knee disorders, hypertension, headaches, and psychiatric disorder are warranted.  Id.   



Accordingly, the case is remanded for the following action:

1.  The RO must contact the National Personnel Records Center and all other appropriate sources, to obtain the Veteran's complete service personnel records in order to identify his various periods of ACDUTRA and INACDUTRA from 1978 to 1993.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his right knee disorder, left knee disorder, hypertension, urinary symptoms, headaches, and psychiatric disorders.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all VA treatment records pertaining to the Veteran's claims which are not currently associated with the claims file, to include all records prior to March 2003, from August 2003 to January 2004, from December 2004 to August 2009, and on and after July 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be provided with VA examinations to determine the existence and etiology of his right knee disorder, left knee disorder, hypertension, headaches, and all diagnosed psychiatric disorders.  The Veteran's claims file and all records on Virtual VA must be made available to the examiners, and the examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiners must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's testimony and statements which are competent evidence of inservice and post-service symptomatology, the VA examiners must provide opinions as to whether the Veteran's current right knee disorder, left knee disorder, hypertension, headaches, and all diagnosed psychiatric disorders are related to his active duty service.  With regard to the acquired psychiatric disorder, the examiner must also opine as to whether it is related to his right knee disorder or any service-conencted disorder . A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


